BLD-080                                                        NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ___________

                                      No. 10-3061
                                      ___________

                             CAROLE DUDLEY SINGH,
                                                             Appellant

                                            v.

                       DAVID C. HARRISON, Attorney at Law
                      ____________________________________

                    On Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                         (E.D. Pa. D.C. Civil No. 10-cv-2691)
                    District Judge: Honorable Eduardo C. Robreno
                     ____________________________________

        Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B)
         or Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                   January 6, 2011
        Before: SLOVITER, JORDAN and GREENAWAY, JR., Circuit Judges

                               (Opinion filed: 1/24/2011)
                                      _________

                                       OPINION
                                       _________

PER CURIAM

      Carole Dudley Singh appeals, pro se, from the District Court’s final order

dismissing her complaint pursuant to 28 U.S.C. § 1915(e). For the reasons stated below,

we will summarily affirm.

      Singh filed a complaint in the United States District Court for the Eastern District
of Pennsylvania alleging that her sister and David C. Harrison, an attorney, stole $18

million from her. The District Court granted Singh’s motion to proceed in forma

pauperis and dismissed her complaint pursuant to 28 U.S.C. § 1915(e).

       We have jurisdiction over this appeal pursuant to 28 U.S.C. § 1291. We may

summarily affirm if the appeal presents no substantial question. See 3d Cir. L.A.R. 27.4;

I.O.P. 10.6.

       Our review of the record reveals no error in the District Court’s analysis. The

District Court construed Singh’s complaint as seeking relief under 42 U.S.C. § 1983 and

properly dismissed the claim. A review of Singh’s Complaint and her filings before this

Court reveals no allegation giving rise to a plausible inference that Defendant David C.

Harrison, a private attorney, acted under color of state law or conspired with state actors

to deny Singh her constitutional rights. Accordingly, Singh cannot recover under § 1983.

See Great Western Mining & Mineral Co. v. Fox Rothschild LLP, 615 F.3d 159, 175-76

(3d Cir. 2010) (holding that “[t]o prevail on a § 1983 claim, a plaintiff must allege that

the defendant acted under color of state law, in other words, that there was state action.”);

see also Reichley v. Pa. Dep’t of Agric., 427 F.3d 236, 245 (3d Cir. 2005).1 We are

satisfied that any amendment to Singh’s Complaint would have been futile, and thus the

District Court properly dismissed without leave to amend. See Grayson v. Mayview


       1
         In her complaint, Singh did not specify that her cause of action was brought
       under § 1983. To the extent that her complaint was not filed pursuant to that
       statute, the District Court lacked jurisdiction over her claim as there is no diversity
       of citizenship among the parties. See 28 U.S.C. § 1332.
                                               2
State Hosp., 293 F.3d 103, 114 (3d Cir. 2002).

      As the appeal presents no substantial question, we will summarily affirm the

judgment below. See 3d Cir. L.A.R. 27.4 and 3d Cir. I.O.P. 10.6.




                                           3